DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 10-13, 15, 18, and 22 (Renumbered 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “generating a system clock signal using a phase-locked-loop  and distributing the system clock signal to the slave line card, first master line card, and second master line card”, “performing a first time stamp exchange between the slave line card and the first master line card using a control plane”, and “after the second time of day counter has been synchronized to the first time of day counter, performing a second time stamp exchange between the first and second master line cards and synchronizing a third time of day counter in the second master line card to the second time of day counter using the second time stamp exchange”, among other claim limitations, are non-obvious over the prior art.  The closest prior art of record Rodrigues in view of Devineni further in view of Dougherty teaches “generating a system clock signal using a phase-locked-loop  and distributing the system clock signal to the slave line card, first master line card, and second master line card and performing a first time stamp exchange between the slave line card and the first master line card using a control plane” but does not teach “after the second time of day counter has been synchronized to the first time of day counter, performing a second time stamp exchange between the first and second master line cards and synchronizing a third time of day counter in the second master line card to the second time of day counter using the second time stamp exchange” and therefore the claims are allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416